Citation Nr: 1530783	
Decision Date: 07/20/15    Archive Date: 08/05/15

DOCKET NO.  10-31 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Evelyn D. Beacham, Attorney


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel


INTRODUCTION

The Veteran served on active duty from January 12 to December 23, 1977.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

On the VA Form 9, received in July 2010, the Veteran had requested to appear before the Board at a personal hearing at the RO.  The hearing was scheduled for May 20, 2015 and the Veteran was sent correspondence on April 20, 2015 advising of the time and place of the hearing.  This letter was sent to the current address of record.  The mail was returned to the Board; there was no forwarding address noted.  The Veteran failed to appear at the scheduled hearing.  He has not contacted the Board to either provide good cause for failing to appear or to request another hearing.  Therefore, the adjudication of this appeal will be processed as if the hearing request had been withdrawn.  See 38 C.F.R. § 20.704(d) (2014).  

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for an acquired psychiatric disorder.  Service treatment records show that at entrance to service, the Veteran's clinical examination was normal.  See Report of Medical Examination, December 1976.   No psychiatric disorders were noted.  Id.  The Veteran did not indicate the presence or history of a mental health disorder on his report of medical history form completed in December 1976.  At separation from service in October 1977, the Veteran indicated on his report of medical history form that he had depression or excessive worry.  The clinical examination was normal.  No psychiatric disorders were noted.  A mental status examination dated October 5, 1977 showed no indication of a mental health disorder.  His behavior was normal, he was fully oriented and alert, his mood was level, his thought processes were clear and his thought content was normal.  No mental illness was found.

The Board observes that the Veteran was scheduled for a VA examination in October 2009 but he failed to report.  He asked VA to schedule another examination.  The examination was scheduled for October 2010; however that examination was cancelled due to jurisdiction problems.  The Board notes that the Veteran was incarcerated at the time of the October 2010 appointment.  Since the Veteran reported symptoms of depression and excessive worry at separation from service and currently has mental health disorders that may be related to service, the Board finds that another attempt should be made to schedule a VA examination to determine whether he has a mental health disorder that is related to service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1. Obtain updated VA treatment records and associate the records with the electronic claims files.  Please note that the Veteran has indicated that he changed his name to Prince Mujahid.  See VA treatment record, March 1, 2011.

2. Schedule the Veteran for a VA examination to determine the etiology of any acquired psychiatric disorders diagnosed during the pendency of the claim.  Access to the electronic claims files on Virtual VA and VBMS and a copy of this remand must be provided to the examiner and he or she must indicate review of these items in the examination report.  All necessary testing must be accomplished.

The examiner must opine whether it is at least as likely as not (50 percent or greater probability) that any diagnosed acquired psychiatric disorder is related to the Veteran's period of active service.

The examiner must address the Veteran's lay contentions.  A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  The Veteran must be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences, to include the denial of his claim, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2014).  A copy of the notification letter sent to the Veteran advising of the time, place and location of the scheduled examination must be included in the claims folder and must reflect that it was sent to his last known address of record.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

4. Then, readjudicate the Veteran's claim on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case.  Allow an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




